SMITH, P. J.
We are of the opinion that provisions of the law passed in 1896 (92 O. L. 393), which excepted from its provisions bakeries, then used in basements and cellars, should be read with the provisions of Gen. Code 1012.
If we are correct in this, and we limit our judgment to this, the justice of the peace had jurisdiction to issue his warrant and cause the arrest of the plaintiff, and habeas corpus is not the remedy in which plaintiff can try his right, for he has a complete defense, which alone can be shown on the trial, that he does not come under the provisions of the law. Habeas corpus is available only where the court has no jurisdiction to cause the arrest and detention, and is not the form of action in which to try the guilt or innocence of the party.
In this view of the matter the court below did right in dismissing plaintiff’s petition and said judgment should be affirmed.
Swing and Jones, JJ., concur.